CAMPBELL, Judge.
Defendant’s sole assignment of error is the denial by the trial court of his motion to suppress evidence gained as a result of an illegal arrest. In the case at bar, at approximately 11:00 p.m. on June 4, 1972, police officers observed the defendant carrying a fishing tackle box with the lid open and brimming with oil filters and an innertube, all of which appeared to be new. The officers were suspicious and approached the defendant who immediately blurted out that he was looking for a police officer, that he had been forced by two men with a gun to break into a place and that they had made him take part of the merchandise. The officers testified that the defendant had the odor of an intoxicating beverage on his breath but that he did not stagger, his speech was not slurred and that he did not appear to be drunk. The officers fully advised the defendant of his constitutional rights and placed him in the patrol car but did not ask him any questions.
When the tackle box was placed in the car, the lid fell open and the officers obsesrved a book of matches with “Richard Best Texaco” on it. The officers then proceeded with the defendant to Richard Best’s Texaco Station where they saw a broken window in one of the bays, some blood on the window, and, beneath the window, a T-shirt and a hat. The defendant stated the hat was his even though the officers asked him no questions about it. The officers observed an unbandaged two-inch cut on defendant’s arm. The bleeding had stopped and was dry. The defendant was then turned over to Lt. Forehand, a detective, who had been called to the scene. The goods and tackle box were then identified by Mr. Richard Best, who had arrived at the scene, as being his property which had been in the station.
*197The statute covering arrest without a warrant for a crime not committed in the presence of the officer is G.S. 15-41 which reads:
“A peace officer may without warrant arrest a person:
(2) When the officer has reasonable ground to believe that the person to be arrested has committed a felony and will evade arrest if not immediately taken into custody.”
On the issue of whether the officers had reasonable grounds to believe that the defendant had committed a felony, the evidence was more than ample.
In determining whether the officers had reasonable grounds to believe that the defendant would evade arrest if not taken into immediate custody, we necessarily must take into consideration the nature of the felony, the hour of the day or night, the nature of the neighborhood where the arrest was made, the number of suspects, the number of officers available for assistance, and the likely consequences of the officers’ failure to act promptly. Considering the evidence in light of the aforementioned factors, we find no unlawful arrest and no error in the trial court’s denial of the motion to suppress.
No error.
Chief Judge Brock and Judge Britt concur.